IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DOUGLAS E. HUMPHREY,                      : No. 165 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMON PLEAS COURT OF                     :
BRADFORD COUNTY,                          :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ in Mandamus is DENIED.